Citation Nr: 0611370	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04- 29 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss disability.


ATTORNEY FOR THE BOARD

Robert Pezold, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1972 
until September 1975 with additional reserve service in the 
National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Salt Lake City, Utah.  The RO granted entitlement to service 
connection for bilateral hearing loss with assignment of a 
noncompensable evaluation effective June 25, 2003.


FINDING OF FACT

Bilateral hearing loss disability is manifested by an average 
puretone threshold of no less than 50 decibels, with speech 
recognition of no less than 84 percent, (Level II hearing 
loss) in the right ear; and, an average puretone threshold of 
no less than 50 decibels, with speech recognition of no less 
than 84 percent, (Level II hearing loss) in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.102, 3.159, 4.85, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Because the November 2003 rating decision granted the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss disability, such claim is now 
substantiated.  As such, his filing of a notice of 
disagreement as to the initial rating assigned in the 
November 2003 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§  5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Ratings Schedule Provisions," set forth 
the relevant diagnostic code (DC) for evaluating bilateral 
hearing loss disability (38 C.F.R. §§ 4.85, 4.86, DC 6100), 
and included a description of the rating formulas for all 
possible schedular ratings under the diagnostic code.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the noncompensable evaluation 
that the RO had assigned.  Therefore, the Board finds that 
the appellant has been informed of what was necessary to 
achieve a higher (compensable) rating for his service-
connected disability at issue and any defect in the timing of 
notice of the schedular formula is harmless error.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  A January 2005 RO letter informed him 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to the AOJ.  
In addition, the July 2004 Statement of the Case included 
such notice.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Moreover, the claims file contains the 
veteran's own statements in support of his claim.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

Disability evaluations, in General

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), which is based upon the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Rating Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The vertical lines in Table VI (in 
38 C.F.R. § 4.85) represent nine categories of the percentage 
of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  See 38 C.F.R. §§ 4.85(b), 4.87 
(2005).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86, regarding cases of exceptional hearing 
loss, which are described below.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  
The provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 decibels or less at 1,000 hertz, and 
70 decibels or more at 2,000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately. 

Analysis

On VA-authorized audiological evaluation in November 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10 
40
80
80
LEFT

5
60
75
75

As such, the veteran had a right ear pure tone threshold 
average of 53 decibels, and a left ear puretone threshold 
average of 54 decibels.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 92 
percent in the left ear.

More recently, the veteran had another VA audiological 
examination in January 2005.  This examination revealed the 
following puretone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT

15
40
75
70
LEFT

5
55
70
70

On the basis of the numbers shown above, the veteran's 
puretone threshold average for the right ear was recorded as 
50 decibels.  His puretone threshold average for the left ear 
was also recorded as 50 decibels.  His speech recognition 
ability was 84 percent for the right ear and 84 percent for 
the left ear using the Maryland CNC speech recognition test.  
He was described as having bilateral high frequency 
sensorineural hearing loss.

Applying the above audiological findings to the rating 
criteria for hearing impairment, the Board concludes that 
there is no basis for a rating assignment in excess of the 
currently assigned noncompensable evaluation at this time.  
Considering that the veteran's right ear manifests an average 
puretone threshold of no less than 50 decibels, and no less 
than 84 percent speech discrimination, reference to 38 C.F.R. 
§ 4.85, Table VI, shows the veteran's right ear hearing loss 
to be Level II impairment.  

Moreover, considering that the veteran's left ear manifests 
an average puretone threshold of no less than 50 decibels, 
and no less than 84 percent speech discrimination, reference 
to 38 C.F.R. § 4.85, Table VI, shows the veteran's left ear 
hearing loss to also be that of Level II impairment.  
Applying these results to Table VII, the veteran's disability 
evaluation is shown to be noncompensable.  

In conclusion, the noncompensable evaluation currently 
assigned for the veteran's bilateral hearing loss accurately 
reflects his disability picture and a higher rating is not 
appropriate for any part of the rating period on appeal.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claim that 
would give rise to a reasonable doubt in favor of the 
appellant, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Extraschedular Consideration

Finally, the evidence does not reflect that the veteran's 
bilateral hearing loss has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence,  the 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


